

115 HR 2238 IH: Child and Dependent Care Tax Credit Improvement Act of 2017
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2238IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Mrs. Demings introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to enhance the Child and Dependent Care Tax Credit and
			 make the credit fully refundable.
	
 1.Short titleThis Act may be cited as the Child and Dependent Care Tax Credit Improvement Act of 2017. 2.Enhancement of Child and Dependent Care Tax Credit (a)In generalParagraph (2) of section 21(a) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (2)Applicable percentageFor purposes of paragraph (1), the term applicable percentage means 50 percent reduced (but not below 20 percent) by 1 percentage point for each $2,000 (or fraction thereof) by which the taxpayer's adjusted gross income for the taxable year exceeds $126,000..
 (b)Increase in dollar limit on amount creditableSubsection (c) of section 21 of such Code is amended— (1)in paragraph (1), by striking $3,000 and inserting $8,000; and
 (2)in paragraph (2), by striking $6,000 and inserting $16,000. (c)Adjustment for inflationSection 21 of such Code is amended—
 (1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e) the following new subsection:
					
						(f)Inflation adjustment
 (1)In generalIn the case of a calendar year beginning after 2018, the $126,000 amount in paragraph (2) of subsection (a) and the dollar amounts in subsection (c) shall each be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingIf any dollar amount, after being increased under paragraph (1), is not a multiple of $100, such dollar amount shall be rounded to the next lowest multiple of $100..
				(d)Credit To Be Refundable
 (1)In generalThe Internal Revenue Code of 1986 is amended— (A)by redesignating section 21 as section 36C; and
 (B)by moving section 36C, as so redesignated, from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 in subpart C of part IV of subchapter A of chapter 1.
					(2)Technical amendments
 (A)Paragraph (1) of section 23(f) of the Internal Revenue Code of 1986 is amended by striking 21(e) and inserting 36C(e). (B)Paragraph (6) of section 35(g) of such Code is amended by striking 21(e) and inserting 36C(e).
 (C)Paragraph (1) of section 36C(a) of such Code (as redesignated by paragraph (1)) is amended by striking this chapter and inserting this subtitle.
 (D)Subparagraph (C) of section 129(a)(2) of such Code is amended by striking section 21(e) and inserting section 36C(e). (E)Paragraph (2) of section 129(b) of such Code is amended by striking section 21(d)(2) and inserting section 36C(d)(2).
 (F)Paragraph (1) of section 129(e) of such Code is amended by striking section 21(b)(2) and inserting section 36C(b)(2). (G)Subsection (e) of section 213 of such Code is amended by striking section 21 and inserting section 36C.
 (H)Subparagraph (H) of section 6213(g)(2) of such Code is amended by striking section 21 and inserting section 36C. (I)Subparagraph (L) of section 6213(g)(2) of such Code is amended by striking section 21, 24, or 32, and inserting section 24, 32, or 36C,.
 (J)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,. (K)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following:
						
							
								Sec. 36C. Expenses for household and dependent care services necessary for gainful employment..
 (L)The table of sections for subpart A of such part IV is amended by striking the item relating to section 21.
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 